IN THE SUPRENIE COURT OF THE STATE OF DELAWARE

BOARD OF PENSION TRUSTEES
OF THE STATE OF DELAWARE,
DELAWARE OFFICE OF
PENSIONS,

No. 427, 2015

§
§
§
§
§
Appellant Below— §
Appellant, §
§ Court Below—Superior Court
§ of the State of Delaware,
§ CA. No. N14A-01-007
§
§
§
§

V.

CI-IRISTIANNE M. HAGGERTY,

Appellee Below-
Appellee.

Submitted: November 6, 2015
Decided: January 26, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.
O R D E R
This 26‘h day of January 2016, the Court, having considered this matter on
the briefs and the record on appeal, has concluded that the appeal should be
afﬁrmed on the basis of and for the reasons assigned by the Superior Court’s well-
reasoned decision dated July 20, 2015.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.